Citation Nr: 0420741	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-20 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include on an 
extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
REMAND

The veteran served on active duty from June 1972 to December 
1972, and from July 1974 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 rating 
decision by the No. Little Rock, Arkansas Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  

At a hearing in October 2002, the veteran reported problems 
with pain radiating from his lower back into his right leg 
and that in addition to using a cane, he occasionally used a 
wheelchair.  The veteran indicated that he was scheduled to 
undergo an MRI at the VA clinic in November 2002, in order to 
further evaluate the severity of his low back and right knee 
disorders.  The service representative requests that the 
veteran be accorded a new examination in order to accurately 
determine the true severity of his disabilities.  He also 
argues that a new examination is required in light of new 
criteria for evaluating spine disorders.  

The RO's most recent evaluation of the veteran's nonservice-
connected disabilities is set forth in the November 2001 
rating decision.  Significantly, it was determined that the 
veteran has the following nonservice-connected disabilities:  
low back condition, rated 20 percent disabling; a right knee 
condition, rated 10 percent disabling; and hearing loss, 
rated noncompensably disabling.  The combined rating for the 
veteran's nonservice-connected disabilities was calculated to 
be 30 percent.  There are no adjudicated service-connected 
disabilities.  

While the veteran was afforded a VA compensation and pension 
examination in January 2002, the examination report does not 
indicate how his disabilities affect his ability to obtain 
and maintain gainful employment.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.103(a) 
(2003).  The Court has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also, 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.).  The Board is of the opinion that a new examination 
is required that addresses with specificity the impact, if 
any, that the veteran's physical disabilities have on his 
ability to obtain or maintain gainful employment.  

Additionally, VA outpatient treatment reports dated from May 
2002 to October 2002, show that the veteran continued to 
receive clinical attention for increased low back and right 
knee pain.  These records also indicate that the veteran was 
admitted to an emergency room in May 2002, stated that he 
wanted to kill himself, and was very depressed.  He reported 
becoming very sad the previous night and drinking heavily.  
Following an evaluation, the impressions were depression and 
polysubstance abuse.  The veteran was seen in October 2002 
with complaints of depression; he indicated that he had 
become more irritable and depressed since a knee injury last 
month.  He denied any recent drug use.  The veteran was given 
a diagnosis of depression.  

In the November 2001 rating action, the RO determined that 
the medical records show that the veteran had been treated 
for drug and alcohol dependence, which is considered to be 
due to willful misconduct; and, disability pension is not 
payable for any condition due to a veteran's own willful 
misconduct.  38 C.F.R. § 3.301 (2003).  However, the RO did 
not rate the depression.  The Board finds that a psychiatric 
examination is necessary to determine the occupational 
impairment attributable to psychiatric disability.

The Board further notes that, for pension purposes, the 
veteran's low back disorder has been assigned a 20 percent 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  Diagnostic Code 5295 contemplates 
lumbosacral strain.  The Board points out that the criteria 
used to rate spine disabilities were revised effective 
September 23, 2002, and again September 26, 2003.  Given the 
changes to the rating criteria, the Board finds that the 
veteran should be afforded appropriate examinations to 
determine the nature and severity of each nonservice-
connected disability.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should ask the veteran to 
identify all medical care providers from 
whom he received treatment since March 
2001.  The RO should request copies of 
treatment reports from all sources 
identified whose records have not 
previously been secured.  The RO should 
obtain up-dated medical records for the 
veteran from the VA Medical Center, 
Little Rock, Arkansas, for October 2002 
and thereafter.

2.  The RO should schedule the veteran 
for appropriate examinations, including a 
general medical examination, a 
psychiatric examination, and an 
audiological examination.  The claims 
folder must be made available to the 
examiners in connection with the 
examinations.  All indicated tests should 
be performed and the results reported in 
detail.  

?	The general medical examination, by 
one or several contributing 
physicians, should be broad enough 
to cover all diseases, injuries, and 
residual conditions which are 
suggested by the veteran's 
complaints, symptoms or findings at 
the time of examination.  
Disability-specific examination 
worksheets should be completed for 
the veteran's back and right knee 
disorders.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion, and state 
to what extent (if any) and in which 
degrees (if possible) the range of 
motion or joint function is 
additionally limited by pain, 
fatigue, weakness, or lack of 
endurance following repetitive use.  
If more than one of these is 
present, state, if possible, which 
has the major functional impact. 

?	The psychiatric examiner should 
state whether the veteran has a 
psychiatric disability other than a 
substance abuse disorder, and if so, 
the level of impairment attributable 
to such disability and whether such 
disability precludes substantially 
gainful employment. 

3.  When the above development has been 
completed, the RO should rate each of 
veteran's disabilities.  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain a 
recitation of the percentage rating for 
each diagnosed disability, citation to 
the appropriate diagnostic codes, and 
provide a discussion of their 
applicability to the veteran's 
disabilities.  The SSOC should include 
the revised rating criteria effective in 
September 2002 and September 2003.  The 
veteran and his representative should 
then be afforded the applicable time to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


